Following its review of the record and prior Opinion and Award, the Full Commission hereby ORDERS this case into MEDIATION. Further, the parties are ORDERED to cooperate fully in this effort, which shall proceed on an expedited basis.
Should this matter not be resolved through mediation, it shall be referred back to this panel of the Full Commission for further consideration.
No additional costs are assessed at this time.
                                  S/ ______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/ ____________ THOMAS J. BOLCH COMMISSIONER
S/ ______________ DIANNE C. SELLERS COMMISSIONER